HonorableWilliam C. Sparks         Opinion No. ~-691
Criminal Dlstrlct Attorney
Vlctorfa, Texas                    Re: Questions concerning
                                       jurisdictionof justice
                                       court In cases by
                                       Independent School
                                       District and City for
                                       personal property taxes,
                                       each in an amount in
                                       controversy of less
Dear Sir:                              than $200.00.
     You have requested the Opinion of this office on the
followingquestions,pertainingto the jurisdictionof suits
for delinquent personal property taxes by an Independent
School District and a City, acting together,when the amount
in controversy in each suit Is less than $200.00, and there
are no lien foreclosuressought therein. With your request
you have s'ubmlttedyour brief with authorities and copies
of previous opinions issued by this office, NOS. C-757
and V-1332, in support thereof.

                        Questions Presented:
        1.   If a suit 1s filed by an Independent School
             District for personal property taxes, the
             amount In controversy less than $200.00
             Including taxes, penalties and Interest,
             the District seeking personal judgment
             only, not foreclosure of any liens, is
             jurisdictionfor this suit exclusive in
             the Justice Court?
        2. Must a Justice of the Peace accept personal
           property tax suits when submitted for filing
           by an IndependentSchool DistAet when the
           amount In controversy 1.9within the juris-
           dlctfon of his court?


                          -333i-
Honorable Wllllam C. Sparks, pag 2 (M- 691)


         3.   Has Opinion V-1332 been overruled by the
              Office of the Attorney General or is It
              still the holding of the Attorney General's
              Office that Article 7345b, V.C.S., does
              not apply to delinquent tax suits for the
              collectlon of personal property taxes?
        4, Where the State and County do not have a
           lien for personal property taxes, are they
           a necessary party to any delinquent tax
           suit brought by an IndependentSchool
           District for the collection of personal
           property taxes?
        5.     Can a Justice of the Peace, as a condition
              ,precedentto the filing of a delinquent
               tax suit In his court for the collection
               of personal property taxes, the jurisdictional
               amount being within his court, require the
               attorney for the School District, who does
               not represent the State and County, to
               negative the existence of State and County
               personal property taxes assessed in the
               name of the defendant,before he will
               accept jurisdictionof his court for
               filing of School personal property tax suits?
     Insofar as Victoria County IS concerned,your question
Number 1 Is answered In the affirmative. Article V, Section
19, Texas Constitution,vests In justice courts original
jurisdictionIn civil matters,
               where the amount In controversyIs
      two'h&&ed dollars or less, exclusive of
      Interest, of which exclusive original jurls-
      diction Is not given to the District or
      County Courts; . . .'I
     However, It should be noted under Article V, Section
22, Constitutionof Texas, the Legislatureis empowered
to grant to County Courts concurrent jurisdictionwith
the Justice Courts. In some counties, the Legislature
has so provided, In which cases exclusive jurisdiction
in the Justice Court would not exist. We find no such
statute for Victoria.County.

                            -3332-
Honorable William C. Sparks, page 3 (M- 69'1)


     Your question Number 2 Is also answered In the
affirmative. Ru.le534, Texas Rules of Civil Procedure,
reauires 'When a claim oi?&emand is lodged with a rfusf.ice
fo6 suit,,he shall i~ssueforthwith cltaiion& ---.I(-This
ministerialilctby the justice of lnltlat;lng a suit Is
not discretionary.
     Our answer to your question Number 3 Is thatOpInIon
No. V-1332 (I.9511has n6t been overruled and we adhere to
the holding thereof that Article 73&b, Vernon's Texas
Civil Statutes, does not apply to delinquent tax suits :for
the coll.ectionof personal property taxes. Mexla
IndependentSchool Dl.strlctv. City of MexlaxF     Tex. 95,
133 S.W.~-(~39).
     Your question Number 4 is answered In the negative.
The State and County have no Interest In the subject matter
of the t.axsuit of the School District and City, of such
a nature that 1.tIs necessary for the State and County to
be parties in order for the Court to grant complete relief
to the School District and City. To hold that the State
and County were Indispensableas parties when such suits
were filed by the School District and the City In the
county or justice courts would be equivalentto dismissal
of such suits because of the lack of jurisdictionof the
State's and County8s claims. 44 Tex Jur 26. 153-156,
Parties, Sets. 1.1and 1.5,and Attorney General-IsOpinion
NO. ‘c-757   (1966).
     Your question Number 5 ls answered S.nthe r?egati.ve.
Tne causes nf actl.onsued upon by the at;torn~y.collectlng
the taxes fog the School Dl.strictand the City are lnde-
pendent of any t.*xcl.aLmthe State or Coun~tymay have
agaifistLhe defendant. The justl.ceof the peace has no
duty o?!authot-l.ty
                  to d.!.r*ect:
                             i:hefil.ingo:f(?l.a:l.msl.nany
court,,even in ant;icSpation of avokl.i.np, a multLpl:Lcityof
suits. :T.nn-ltt:ers
                   of con~soll.dat:l.on of Prlusesof action or
joirlder~
        of p:~%:l.es
                   the aut:ho!v:l,t;p
                                  of t:hejustl.rr?  extends
only to claims 01'actl.cnsa:l.regdy on hl.8dar:ke:f:. Rules 174
and 41,,,
        Texas
        ..~
          .._.Rules
            .-...   of C'l.vi:l
                ..-._.."-.l_  P:rocedure.
                       .. -.I"-..-...-
                                  ~b.....-I
Honorable William C. Sparks, page 4 (M-691)


             The docketing and Issuing of citation upon
        such suits is a mandatory ministerialduty of the
        justice of the peace,
            The State and County are not necessary and
       lndlspenaableparties to such suits and the
       justice of the peace has no duty or authority
       to direct the.flllng of claims .inany court,
       his authority as to joinder of actions and
       parties extending?only to suits already on
       his docket.




                                         y General of Texas
Prepared by R. L. Lattlmore
Asslatant Attorney General
APPROVH):
OPINION COMMITTEE
Kerns Taylor, Chairman
W. E. Allen, Co-Chairman
Kenneth R. Nordquist
Gordon Cass
Roland Allen
Ronnie Carr
Meade F. Griffin
Staff Legal Assistant
Alfred Walker
Executive Assistant
Nola White
First Aselstant




                              -3334-